Citation Nr: 1029187	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-36 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for bilateral flat feet.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for gastroesophageal reflux 
(GERD) with hiatal hernia.

6.  Entitlement to irritable bowel syndrome (IBS) to include as 
secondary to posttraumatic stress disorder (PTSD).

7.  Entitlement to sexual dysfunction, to include as secondary to 
posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial evaluation greater than 30 percent 
for PTSD.

8.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970.  His discharge documents reflect that he was awarded the 
Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in July 2007 and May 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

In the August 2008 statement of the case, the RO reopened the 
previously denied claim for service connection for bilateral flat 
feet and denied entitlement to service connection for the 
condition on the merits.  However, before considering a claim 
that has previously been adjudicated, the Board must determine 
that new and material evidence was presented or secured for the 
claim, as a jurisdictional matter.  Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).

In addition, VA examinations conducted in March 2008 reflects 
that the Veteran reported he retired two years earlier due to 
irritability with his boss, and that he has been unemployed for a 
long term.  Thus, the issue of entitlement to TDIU has been 
raised by the record, as will be explained in greater detail in 
the remand immediately following this decision.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The issues have thus been recharacterized as reflected on the 
front page of this decision.

The issues of entitlement to service connection for bilateral pes 
planus, bilateral hearing loss, GERD with hiatal hernia, IBS and 
sexual dysfunction to include as secondary to PTSD, entitlement 
to an initial evaluation greater than 30 percent for PTSD, and 
entitlement to TDIU addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1971 rating decision denied service connection for 
bilateral flat feet. The veteran did not appeal this decision.  
It therefore became final.

2.  Evidence received since the August 1971 rating decision 
includes evidence necessary to substantiate the claim, i.e., 
private medical treatment records documenting the presence of a 
diagnosed bilateral foot disability.  This evidence raises a 
reasonable possibility of substantiating the claim.

3.  The Veteran is presumed to have served under combat 
conditions.  

4.  Tinnitus had its onset during active service.



CONCLUSIONS OF LAW

1.  Evidence received since the August 1971 rating decision is 
new and material and the claim for service connection for 
bilateral flat feet is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  New and Material

In an August 1971 rating decision, the RO denied the Veteran's 
claim for service connection for bilateral flat feet on the basis 
that the condition was a developmental condition and the evidence 
of record did not show chronic aggravation during service-merely 
that he had some symptoms with increased activity.  In response 
to the Veteran providing additional service treatment records in 
March 1972, the RO issued a letter explaining the August 1971 
decision in April 1972.  The Veteran was provided notice of the 
August 1971 decision but did not appeal.  Accordingly, this 
decision is final.  38 U.S.C.A. § 7105. 

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  However, a claim on which there is a final decision 
may be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the August 1971 rating decision, the evidence 
contained no medical evidence showing that the Veteran manifested 
a bilateral foot disability.  

Private medical records dated in November 2006 shows that the 
Veteran is now diagnosed with bilateral plantar fasciitis/heel 
pain and left post-traumatic flatfoot deformity.  These records 
are new in that they were not present in the claims file at the 
time of the August 1971 rating decision.  In addition, they 
present medical evidence of a present disability (plantar 
fasciitis).  Construing the evidence in the light most beneficial 
to the Veteran, this evidence is material in that it reflects 
findings of a bilateral foot disability that could be 
etiologically related to his active service.

Accordingly, reopening the claim for service connection for 
bilateral flat feet is warranted.
II.  Service Connection

Service connection may be established for disability resulting 
from injury or disease incurred in service. 38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

With chronic disease shown as such in service or within the 
presumptive period, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected 
unless clearly attributable to intercurrent causes.  Continuity 
of symptomatology is required only where the condition noted 
during service or in the presumptive period is not in fact shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303 (2009).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

VA examination conducted in July 2007 shows that the Veteran is 
diagnosed with tinnitus.  The Veteran reported that he noticed 
the onset of ringing in his ears since he was on active service 
in Vietnam.  The examiner opined that it was not as likely as not 
that the diagnosed tinnitus was related to the Veteran's active 
service.  The examiner's rationale was that the record 
established an absence of acoustic damage upon the Veteran's 
separation from active service.  In finding so, the examiner 
stated that the Veteran's hearing was normal at discharge from 
active service.

The Veteran's reports of medical history and examination at 
entrance to or discharge from active service reveal no complaints 
or findings of tinnitus, and service treatment records reveal no 
complaints of or treatment for tinnitus.  However, close review 
of audiological findings at entrance to active service and 
discharge from active service do show a decrease in hearing 
acuity by 5 decibels at 500, 1000, 2000, and 4000 Hertz on the 
right and by 10 decibels at 500, 1000, 2000, and 4000 Hertz on 
the left.  The examiner did not address this abnormality.  The 
examination cannot therefore be adequate for the purposes of 
adjudicating this claim, and the examiner's opinion is therefore 
of no probative value.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Review of available service personnel and treatment records 
reflect that the Veteran's military occupational specialty (MOS) 
was as a mortar man, or 11C40.  He was stationed with the Echo 
Company, 3/22 Infantry, 25th Division.  He was awarded the Combat 
Infantryman Badge.  Review of the record shows that the Veteran 
is service-connected for PTSD.  Of his stressors, he described 
the death of a 1st Lieutenant who was killed by enemy fire.  The 
RO noted that this stressor was verified, and the individual was 
a member of the Veteran's Division.

The Veteran is presumed to have served under combat conditions.  
Acoustic trauma is consistent with the Veteran's service as a 
mortar man, exposure to enemy and friendly small arms and 
artillery fire.  

The Veteran is competent to state that he experienced ringing in 
his ears and that he has experienced this symptom from active 
service to the present.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006). 

The Board not only finds that the Veteran's assertions of 
exposure to acoustic trauma are consistent with the record but 
also holds them highly credible.  

Other than the July 2007 VA examination, which is inadequate, 
there are no other findings or opinions against a finding that 
the Veteran's tinnitus had its onset during active service and 
has been present continuously since then.  

Accordingly, the preponderance of the evidence cannot be found to 
be against the claim for service connection for tinnitus.  
Service connection for tinnitus is therefore warranted.



ORDER

New and material evidence having been submitted, the previously 
denied claim for bilateral flat feet is reopened.  To this extent 
only, the claim is granted.

Service connection for bilateral tinnitus is granted.


REMAND

By this decision, the Board has reopened the previously denied 
claim for service connection for bilateral flat feet.  In 
addition, the Veteran seeks entitlement to service connection for 
bilateral hearing loss, GERD with hiatal hernia, IBS and sexual 
dysfunction to include as secondary to PTSD, and an initial 
evaluation greater than 30 percent for PTSD.

In November 2008, the Veteran notified the RO that he was 
receiving treatment at the VA Medical Center (VAMC) in St. Louis, 
Missouri.  Although the March 2009 supplemental statement of the 
case states that VA medical treatment records were reviewed 
dating from February to December 2008, the records identified by 
the Veteran do not appear to be in the claims file.  These 
records must be obtained and associated with the claims file.  In 
addition, it is not clear from the record that the Veteran's 
attorney was given appropriate opportunity to review the claims 
file and provide a statement on behalf of the Veteran's argument.

The Board finds the March 2008 VA examination for mental 
disorders to be patently inadequate for the purpose of 
adjudicating the Veteran's claim for a higher initial evaluation 
for his service-connected PTSD.  First, the examiner made no 
mention of the Veteran's several lay witness statements in 
discussing the Veteran's reported symptoms.  Second, the 
examination was conducted prior to receipt of relevant private 
Vet Center counseling treatment records which document continued 
mental health treatment.  

In addition, as noted in the Introduction, the March 2008 VA 
examinations raise the issue of unemployability.  Thus, the Board 
finds that the issue of entitlement to TDIU has been raised by 
the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (once a veteran submits evidence of medical disability 
and additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The U.S. Court of Appeals for Veterans Claims 
recently held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  As the RO has not yet considered whether the Veteran is 
entitled to TDIU, the issue must be remanded to the RO for 
consideration.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
satisfying the duty to notify provisions 
with respect to his claim of entitlement to 
TDIU.

2.  Ensure that all VA and non-VA treatment 
records of which VA has notice are 
obtained, including records from the St. 
Louis, Missouri VAMC, John Cochran Center.

3.  Thereafter, the RO or AMC should 
schedule the Veteran for VA examinations to 
determine the nature, extent, and etiology 
of his claimed bilateral pes planus, 
bilateral hearing loss, GERD with hiatal 
hernia, IBS and sexual dysfunction 
including as secondary to his service-
connected PTSD, and the nature and etiology 
of his service-connected PTSD.  All 
indicated tests and studies must be 
performed.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  All reported 
symptoms and observed pathology attributed 
to the PTSD must be fully described.  

The examiner(s) should identify any current 
(1) bilateral foot disability, (2) hearing 
impairment, (3) gastrointestinal disability 
including GERD; hiatal hernia; and or IBS, 
and (4) sexual dysfunction.

For each disability identified, the 
examiner should proffer an opinion as to 
whether it at least as likely as not (i.e. 
50 percent or greater probability) that any 
(1) bilateral foot disability, (2) hearing 
impairment, (3) gastrointestinal disability 
including GERD; hiatal hernia; and or IBS, 
and (4) sexual dysfunction had its onset 
during the Veteran's active service or, in 
the alternative, is etiologically related 
to the Veteran's military service or any 
incident therein or etiologically related 
to any service-connected disability(ies).  

A complete rationale must be provided for 
all opinions expressed.  

4.  Provide the Veteran with an examination 
to determine the nature and extent of his 
service-connected disabilities on his 
ability to maintain employment consistent 
with his education and occupational 
experience.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work 
and educational history.  Based on a review 
of the case and the claims file, the 
examiner must provide an opinion as to 
whether the Veteran's service-connected 
disabilities, either alone or in 
combination with any service-connected 
and/or other disabilities for which he is 
entitled to receive VA compensation, 
preclude him from securing and following 
substantially gainful employment consistent 
with his education and occupational 
experience.  

All opinions provided must include an 
explanation of the bases for the opinion.  
If the requested opinion cannot be made 
without resort to speculation, the examiner 
must state this and specifically explain 
why an opinion cannot be provided without 
resort to speculation.

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for service connection for bilateral 
pes planus, bilateral hearing loss, GERD 
with hiatal hernia, IBS and sexual 
dysfunction to include as secondary to the 
service-connected PTSD, an initial 
evaluation greater than 30 percent for the 
service-connected PTSD, and entitlement to 
TDIU, with application of all appropriate 
laws and regulations, including 
consideration of lay statements, and 
consideration of any additional information 
obtained as a result of this remand.  If 
the benefits sought are not granted in 
full, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  Thereafter, 
the appeal must be returned to the Board 
for appellate review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


